DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3-2-2022 have been fully considered.
With respect to applicant’s argument that the prior art does not use image based guidance or operate without the aid of a laser spot, the examiner respectfully disagrees. Assuming that the imaging device of Levy is laser based only, the device of Flowers teaches an imaging device used for guidance and without aid of a laser spot (¶94-97).
The examiner submits it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981). In this case, the combination of Levy and Flowers teaches a guidance system using laser and switching to imaging.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 7-9, 12, 13 and 15-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy, U.S. Patent Application Publication Number .

As per claims 1, 9 and 17, Levy discloses a guidance system for deployment on-board a projectile, the guidance system comprising: 
a laser-seeking detector configured to detect a position of the projectile with reference to a laser spot on a target using laser-based guidance (Levy, Fig. 3); 
an imaging device configured to capture one or more images in front of the projectile using image-based guidance (Levy, Fig. 1A, item 120);
and a control module configured to control a flight direction of the projectile (Levy, ¶141) based on input received only from the laser-seeking detector in a first mode, control the flight direction of the projectile based on input received only from the imaging device in a second mode, and switch between the first mode and the second mode while the projectile is in flight towards the target, wherein the control module is configured to control the flight direction of the projectile towards the laser spot in the first mode, and the control module is configured to control the flight direction of the projectile towards the target in one or more subsequent images in the second mode without the aid of the laser spot (Levy, ¶18 and 27 using two different modes based on distance to target); and wherein the laser-seeking detector, the imaging device and the control module are located on the projectile (Levy, ¶84).
Levy fails to disclose use of a laser spot and explicitly fails disclosing the imaging device is not laser based.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to switch from laser to optical in order to gain the benefit of improving tracking and target detection as you get closer as taught by Levy (¶18).

As per claims 4 and 18, Levy as modified by Flowers discloses the guidance system of claim 1, wherein the imaging device comprises an infrared camera (Flowers, ¶40).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use infrared in order to gain the benefit of better visibility at night or poor weather.

As per claims 5, 13 and 19, Levy as modified by Flowers further discloses the guidance system of claim 1, wherein the flight direction of the projectile comprises one or more of an azimuth angle and an elevation of the projectile (Levy, ¶141 and Flowers, ¶98).

As per claims 7, 15 and 20, Levy as modified by Flowers further discloses the guidance system of claim 1, wherein the control module is configured to switch from the first mode to the second mode when the projectile is a given distance from the target (Levy, ¶26).


While a mode switch is not disclosed, it would have been obvious to a person of ordinary skill in the art at the time of the invention to alert the user to a mode switch in order to gain the benefit of informing the user what data is currently controlling the projectile.

As per claim 12, Levy as modified by Flowers further discloses the projectile of claim 9, further comprising a warhead (Levy, ¶1 where the system is used on a missile).

As per claim 21, Levy as modified by Flowers further discloses the guidance system of claim 1, wherein the control module is configured to perform image recognition of the one or more images to identify the target in the one or more images based on the laser spot (Levy, ¶46).

As per claim 22, Levy as modified by Flowers further discloses the guidance system of claim 21, further comprising tracking the target in subsequent images without the laser spot (Levy, ¶46).

As per claim 23, Levy as modified by Flowers further discloses the guidance system of claim 1, wherein the laser-seeking detector is located at a different portion of 

As per claim 24, Levy as modified by Flowers further discloses the guidance system of claim 1, wherein the laser spot originates from a laser source on a friendly vehicle (Flowers, Fig. 1A, item 106).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use a laser spot from a friendly vehicle in order to gain the benefit removing workload from the missile and allowing a separate system to maintain and track the laser spot.

As per claims 25 and 26, Levy as modified by Flowers do not explicitly disclose turning off the laser or providing guidance for a second projectile. The examiner submits it would have been obvious to a person of ordinary skill in the art at the time of the invention to shut off the laser or use it for another projectile when no longer needed for the first in order to increase efficiency. Using a laser for its intended purpose and turning it off are both well-known and understood concepts within the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MARCUS E WINDRICH/           Primary Examiner, Art Unit 3619